DETAILED ACTION
Status of Claims
This Office Action is in response to the amendment filed on 11/05/2021. Claims 2 and 11 have been canceled. Claims 1, 3-10, and 12-18 are presently pending and are presented for examination.
Change of Examiner of Record
Note that the examiner of record is no longer Examiner Kelly Williams. The examiner of record is now Examiner Madison Hughes.
Response to Amendment
The amendment filed 11/05/2021 has been entered. Applicant’s amendments to the claims have overcome the rejections of claims 1-2, 4-9, and 11-18 under 35 U.S.C. 112(b). Accordingly, these rejections have been withdrawn.
Response to Arguments
Applicant’s arguments filed 11/05/2021 have been fully considered.
Regarding drawing objections:
Regarding the objection to the drawings, applicant has argued that “the submitted claim amendments fully addresses the objections and requests that these objections be withdrawn.”
The examiner respectfully disagrees, because the claims as amended still include an apparatus in claim 1 and a control center in each of claims 8, 17, and 18. The apparatus and control center are not included in the drawings, and so the objection to the drawings is maintained.
Regarding 35 U.S.C. 112(b) rejections:
Regarding the rejections of claims 1-18 under 35 U.S.C. 112(b), applicant has argued that the claims as amended “clarify the subject matter, and respectfully requests that this rejection be withdrawn.”

Regarding 35 U.S.C. 103 rejections:
Regarding the claim rejections under 35 U.S.C. 103, applicant has argued that “the combination of Koravadi, MacNeille, and Tertoolen fails to disclose at least checking plausibility of the location of each odor nuisance based on map data and traffic information.” More specifically, applicant has cited Tertoolen pg. 15 ln. 12-16 (“One example of this that the map data may also include information regarding certain areas which do not include tunnels but within which air quality is likely to be degraded. This degradation can be caused by the knowledge that the route passages a manufacturing area which generates bad smells or where there is a likelihood of smoke”) and argued that “the cited portion of Tertoolen as quoted above does not disclose the claimed plausibility checking using map data and traffic information.”
The examiner respectfully disagrees, because Tertoolen pg. 15 ln. 6-14 discloses that a “navigation device checks whether or not the retrieved map data in combination with the determined location of the vehicle indicates that the vehicle is about to enter a situation in which it would be advisable to switch form the default mode to the mode in which air within the vehicle is circulated. As already described one example of such a situation is if retrieved map data indicates that the vehicle is about to enter a tunnel. Other situations are possible in which this step might be desirable. One example of this that the map data may also include information regarding certain areas which do not include tunnels but within which air quality is likely to be degraded.” Tertoolen pg. 2 ln. 23-29 further discloses that “Typically, the PND [(Portable Navigation Device)] is enabled by software for computing a ‘best’ or ‘optimum’ route between the start and destination address locations from the map data. A ‘best’ or ‘optimum’ route is determined on the basis of predetermined criteria and need not necessarily be the fastest or shortest route. The selection of the route along which to guide the driver can be very sophisticated, and the selected route may take into account existing, predicted and dynamically and/or wirelessly received traffic and road information.” Therefore Tertoolen teaches to check the likelihood of air quality degradation based on the map data and traffic information.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the apparatus in claim 1 and the control center in claims 8, 17, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:
In claim 1, the word “and” after the fifth paragraph should be moved to the end of the sixth paragraph.
In claim 9, the word “and” after the fourth paragraph should be moved to the end of the fifth paragraph.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation is “an apparatus for: collecting swarm data… ascertaining, from the collected swarm data, respective locations of each odor nuisance… ascertaining an extent of each odor nuisance… and initiating the measures in the subject transportation vehicle when approaching at least one respective location of a particular odor nuisance… checking plausibility of the locations of each odor nuisance” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (¶ 27: “at least the following operations are carried out, wherein in the following example both the ascertaining and the processing of the swarm data and the execution of the measures in the subject transportation vehicle can be carried out by control center, for example, a back end computer, or all the operations can be carried out by a suitable controller in a subject transportation vehicle”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3:
Claim 3 recites “a predefined distance from the extent of a particular odor nuisance,” and it is unclear if this refers to the same predefined distance and particular odor nuisance introduced in claim 1, or if this refers to a new predefined distance and particular odor nuisance. For examination purposes, the claim has been interpreted as if the predefined distance is different from the predefined distance introduced in claim 1, and as if the particular odor nuisance is the same particular odor nuisance introduced in claim 1. Clarification is required.
Regarding claim 10:
Claim 10 recites “a predefined distance from the extent of the particular odor nuisance,” and it is unclear if this refers to the same predefined distance introduced in claim 9, or if this refers to a new predefined distance. For examination purposes, the claim has been interpreted as if the predefined distance is different from the predefined distance introduced in claim 9. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-6, 8-10, 12-14, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi (Pub. No.: US 2018/0334013 A1) in view of MacNeille et al. (Pub. No.: US 2016/0280160 A1, hereinafter “MacNeille”), and further in view of Tertoolen (Pub. No.: WO 2010/075874 A1).

With respect to claim 1, Koravadi teaches implementing a method for detecting a plurality of odor nuisances along a route of a subject transportation vehicle (10, see at least: p. [0010] and Fig. 1) and for predictively initiating and canceling measures for preventing the penetration of the odorants of the plurality of odor nuisances into the subject transportation vehicle during travel (shut off or close the air intake for the external air circulation or ventilation function of the HVAC system, see at least: p. [0010]; The controller, responsive to determining that the sensed odor is no longer above the threshold odor level, may return the HVAC system to the settings it was at before the bad odor was determined, such as by actuating the external air intake actuator to open the external air intake, see at least: p. [0006]), the method comprising:
an apparatus (odor sensor 14, see at least: p. [0011]) for: collecting data in the surrounding area of the route of the subject transportation vehicle, the data relating to one or more odor nuisances detected (e.g., the output of the odor sensor is indicative of an odor above a threshold level, see at least: p. [0011]);
ascertaining, from the collected data, respective locations of each odor nuisance detected (if one or more particular patches or segments of the route are known or learned to have bad odors associated with them, the system can learn the location, see at least: p. [0012]);
(areas associated with bad odors… the controller determines that the sensed odor is above the threshold odor level, see at least: p. [0005]-[0006]; the patch or route segment associated with a bad odor, see at least: p. [0012]); and
initiating the measures in the subject transportation vehicle when approaching at least one respective location of a particular odor nuisance while taking into account the extent of the particular odor nuisance along a future portion of the route, wherein the measures are implemented at a predefined distance from the extent of the particular odor nuisance (If the HVAC controller is operating in its external air circulation mode and the odor sensor senses a bad odor from the environment (as determined via processing of an output of the odor sensor and determining that the output is indicative of an odor above a threshold level), the HVAC controller can immediately switch to the internal air recirculation mode so that it prevents the odor to enter in to the cabin, see at least: p. [0011]; automatically switch to internal air circulation mode prior to reaching the location with odor, see at least: p. [0012]; when the vehicle is approaching that location, the system knows to shut off the external air intake. The system may shut off the external air intake a predetermined distance before the location at which the input was actuated, such as one mile before or half a mile before the vehicle arrives at that location, so that the external air intake is closed before the bad odors can enter the vehicle, see at least: p. [0013]).
Koravadi fails to teach the following features. However, these features are taught by MacNeille: a non-transitory, computer readable medium (see at least: p. [0014]), wherein the collected data is swarm data from a plurality of swarm transportation vehicles in the surroundings of the route of the subject transportation vehicle (particulate data 178 information received from vehicle 102-A and 102-B (collectively vehicles 102), see at least: p. [0029]), the swarm data relating to the odor nuisance of each swarm transportation vehicle (particulate data received from a plurality of vehicles and including location metadata and time metadata, see at least: p. [0004]; The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178. See at least: p. [0025]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Koravadi with the aforementioned features of MacNeille in order to expand the quantity of odor nuisance information available to the subject transportation vehicle for use. This would allow the subject transportation vehicle to determine areas of bad odor in areas which have not been previously traveled and could increase the accuracy of odor area determination.
The combination of Koravadi in view of MacNeille fails to teach the following feature. However, this feature is taught by Tertoolen: checking plausibility of the locations of each odor nuisance based on map data and traffic information (In step S4 the navigation device checks whether or not the retrieved map data in combination with the determined location of the vehicle indicates that the vehicle is about to enter a situation in which it would be advisable to switch form the default mode to the mode in which air within the vehicle is circulated. As already described one example of such a situation is if retrieved map data indicates that the vehicle is about to enter a tunnel. Other situations are possible in which this step might be desirable. One example of this that the map data may also include information regarding certain areas which do not include tunnels but within which air quality is likely to be degraded. This degradation can be caused by the knowledge that the route passages a manufacturing area which generates bad smells or where there is a likelihood of smoke, see at least: pg. 15 In. 6-16; The selection of the route along which to guide the driver can be very sophisticated, and the selected route may take into account existing, predicted and dynamically and/or wirelessly received traffic and road information, see at least: pg. 2 ln. 23-29)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Koravadi in view of MacNeille with the aforementioned feature of Tertoolen in order to further increase the accuracy of odor area determination.

With respect to claim 3, the combination of Koravadi in view of MacNeille and Tertoolen teaches the non-transitory, computer readable medium of claim 1. Additionally, Koravadi teaches wherein the measures in the subject transportation vehicle are cancelled in response to the subject transportation vehicle having traveled a predefined distance from the extent of a particular odor nuisance (Optionally, the system may learn an exit area where an occupant of the vehicle may actuate a second user input (such as actuating a different input or button or actuating the same input a second time), whereby the system learns a location at which it is safe to re-open the external air intake, see at least: p. [0013]).

With respect to claim 4, the combination of Koravadi in view of MacNeille and Tertoolen teaches the non-transitory, computer readable medium of claim 1. Additionally, MacNeille teaches wherein, between ascertaining of the respective locations of each odor nuisance and initiating the measures, a determination is made whether to initiate the measure, and the determination is based on the external temperature of the surroundings of the subject transportation vehicle and/or the climate in the transportation vehicle (The ambient air temperature may also be received by the particulate application 176 from the vehicle 102 climate control system, and when the temperature is below a pre-determined level, the particulate application 176 may be configured to turn on the vehicle 102 cabin air blower set to provide heated air instead of opening the window. See at least: p. [0041]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Koravadi in view of MacNeille and Tertoolen with 

With respect to claim 5, the combination of Koravadi in view of MacNeille and Tertoolen teaches the non-transitory, computer readable medium of claim 1. Additionally, Koravadi teaches wherein the measures include informing the driver and/or activating a recirculation air mode of a ventilation system of the transportation vehicle (automatically switch to internal air circulation mode prior to reaching the location with odor, see at least: p. [0012]).

With respect to claim 6, the combination of Koravadi in view of MacNeille and Tertoolen teaches the non-transitory, computer readable medium of claim 1. Additionally, MacNeille teaches wherein the swarm data of a particular swarm transportation vehicle comprises at least the speed of the particular swarm transportation vehicle (location and time metadata descriptive of where and when the particulate data 178 was captured, see at least: p. [0069]; As some possibilities, the particulate application 176 may receive information including factors such as steering angle, wheel speed, anti-lock brake activation, ambient temperature, vehicle accelerations, brake activation, brake torque, brake pressure, traction control activation, as some possibilities, see at least: p. [0053]), data about odor nuisance in the surroundings of the particular swarm transportation vehicle, GPS data of the particular swarm transportation vehicle (see at least: p. [0031]) and route information of the particular swarm transportation vehicle (e.g., road surface information, see at least: p. [0049]; particulate data received from a plurality of vehicles and including location metadata and time metadata, see at least: p. [0004]; The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178, see at least: p. [0025]).

With respect to claim 8, the combination of Koravadi in view of MacNeille and Tertoolen teaches the non-transitory, computer readable medium of claim 1. Additionally, Koravadi teaches whereas the initiation of measures in the subject transportation vehicle when approaching the location of a particular odor nuisance is performed in the subject transportation vehicle (see at least: p. [0013]). MacNeille teaches wherein collecting of swarm data, and ascertaining respective of locations of each odor nuisance are performed in a control center separate from the subject transportation vehicle (remote telematics server 162, see at least: p. [0028]).

With respect to claim 9, Koravadi teaches a method for detecting a plurality of odor nuisances along a route of a subject transportation vehicle (10, see at least: p. [0010] and Fig. 1) and for predictively initiating and canceling measures for preventing penetration of odorants of the plurality of odor nuisances into the subject transportation vehicle during travel (shut off or close the air intake for the external air circulation or ventilation function of the HVAC system, see at least: p. [0010]; The controller, responsive to determining that the sensed odor is no longer above the threshold odor level, may return the HVAC system to the settings it was at before the bad odor was determined, such as by actuating the external air intake actuator to open the external air intake, see at least: p. [0006]), the method comprising:
collecting data in a surrounding area of the route of the subject transportation vehicle, the data relating to one or more odor nuisances detected (e.g., the output of the odor sensor is indicative of an odor above a threshold level, see at least: p. [0011]);
ascertaining, from the collected data, respective locations of each odor nuisance detected (if one or more particular patches or segments of the route are known or learned to have bad odors associated with them, the system can learn the location, see at least: p. [0012]);
ascertaining an extent of each odor nuisance around the respective location of each odor nuisance (areas associated with bad odors… the controller determines that the sensed odor is above the threshold odor level, see at least: p. [0005]-[0006]; the patch or route segment associated with a bad odor, see at least: p. [0012]); and
initiating the measures in the subject transportation vehicle when approaching at least one respective location of a particular odor nuisance while taking into account the extent of the particular odor nuisance along a future portion of the route, wherein the measures are implemented at a predefined distance from the extent of the particular odor nuisance (If the HVAC controller is operating in its external air circulation mode and the odor sensor senses a bad odor from the environment (as determined via processing of an output of the odor sensor and determining that the output is indicative of an odor above a threshold level), the HVAC controller can immediately switch to the internal air recirculation mode so that it prevents the odor to enter in to the cabin, see at least: p. [0011]; automatically switch to internal air circulation mode prior to reaching the location with odor, see at least: p. [0012]; when the vehicle is approaching that location, the system knows to shut off the external air intake. The system may shut off the external air intake a predetermined distance before the location at which the input was actuated, such as one mile before or half a mile before the vehicle arrives at that location, so that the external air intake is closed before the bad odors can enter the vehicle, see at least: p. [0013]).
Koravadi fails to teach the following features. However, these features are taught by MacNeille: wherein the collected data is swarm data from a plurality of swarm transportation vehicles in the surrounding area of the route of the subject transportation vehicle (particulate data 178 information received from vehicle 102-A and 102-B (collectively vehicles 102), see at least: p. [0029]), the swarm data relating to the odor nuisance of each swarm transportation vehicle (particulate data received from a plurality of vehicles and including location metadata and time metadata, see at least: p. [0004]; The measured data from the particulate sensors 174 indicative of size and quantity of detected particles may be referred to herein as particulate data 178. See at least: p. [0025])
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Koravadi with the aforementioned features of MacNeille in order to expand the quantity of odor nuisance information available to the subject transportation vehicle for use. This would allow the subject transportation vehicle to determine areas of bad odor in areas which have not been previously traveled and could increase the accuracy of odor area determination.
The combination of Koravadi in view of MacNeille fails to teach the following feature. However, this feature is taught by Tertoolen: checking the plausibility of the locations of each odor nuisance against map data and traffic information (In step S4 the navigation device checks whether or not the retrieved map data in combination with the determined location of the vehicle indicates that the vehicle is about to enter a situation in which it would be advisable to switch form the default mode to the mode in which air within the vehicle is circulated. As already described one example of such a situation is if retrieved map data indicates that the vehicle is about to enter a tunnel. Other situations are possible in which this step might be desirable. One example of this that the map data may also include information regarding certain areas which do not include tunnels but within which air quality is likely to be degraded. This degradation can be caused by the knowledge that the route passages a manufacturing area which generates bad smells or where there is a likelihood of smoke, see at least: pg. 15 In. 6-16; The selection of the route along which to guide the driver can be very sophisticated, and the selected route may take into account existing, predicted and dynamically and/or wirelessly received traffic and road information, see at least: pg. 2 ln. 23-29).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Koravadi in view of MacNeille with the aforementioned feature of Tertoolen in order to further increase the accuracy of odor area determination.

Claims 10 and 12-14 are rejected under the same rationale, mutatis mutandis, as claims 3-6, respectively, above.

Claims 16-18 are rejected under the same rationale, mutatis mutandis, as claim 8, above.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koravadi in view of MacNeille and Tertoolen, as applied to claims 1 and 9, above, and further in view of Duan et al. (Pub. No.: US 2019/0084369 A1, hereinafter “Duan’’).

With respect to claim 7, the combination of Koravadi in view of MacNeille and Tertoolen teaches the non-transitory, computer readable medium of claim 1. Additionally, Koravadi teaches wherein the predetermined distance is selected from the following distances: 1000 meters, 500 meters, and 100 meters (The system may shut off the external air intake a predetermined distance before the location at which the input was actuated, such as one mile (1609 meters) before or half a mile (804 meters) before the vehicle arrives at that location. See at least: p. [0013]. A prima facie case of obviousness exists wherein the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05).
Koravadi fails to teach selecting a predetermined distance based on road type. However, this feature is taught by Duan: (For example, after leaving a highway adjacent to an industrial zone and entering a rural, two lane road with little traffic, air control program 152 sends instructions to the HVAC system to open external air intake (e.g., run heating system using fresh, non-re-circulated air) See at least: p. [0076]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the combination of Koravadi in view of MacNeille and Tertoolen with 

Claim 15 is rejected under the same rationale, mutatis mutandis, as claim 7, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662